                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CURTIS ARMOUR,

               Petitioner,

                      v.                              CAUSE NO. 3:20-CV-446-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Curtis Armour, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (ISO-19-12-16) at the Indiana State Prison in which

a disciplinary hearing officer (DHO) found him guilty of possession of a controlled

substance in violation of Indiana Department of Correction Offense 202. Following a

hearing, he was sanctioned with a loss of ninety days earned credit time.

       Armour argues that he is entitled to habeas relief because the administrative

record lacks sufficient evidence for a finding of guilt. He states that correctional staff

did not scientifically verify that the confiscated items were synthetic cannabinoids and

that evidence indicated that other inmates had possession of the confiscated items.

        [T]he findings of a prison disciplinary board [need only] have the
        support of some evidence in the record. This is a lenient standard,
        requiring no more than a modicum of evidence. Even meager proof will
        suffice, so long as the record is not so devoid of evidence that the findings
        of the disciplinary board were without support or otherwise arbitrary.
        Although some evidence is not much, it still must point to the accused’s
        guilt. It is not our province to assess the comparative weight of the
        evidence underlying the disciplinary board’s decision.
Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

        At the time of the offense, departmental policy defined Offense 202 as

“possession or use of any unauthorized substance controlled pursuant to the law of the

State of Indiana or the United States Code, possession of drug paraphernalia,

possession/use of a synthetic drug, or drug lookalike.”1 The administrative record

includes a conduct report in which a correctional officer represents that he saw Armour

remove an object from his pants and hand it to another inmate who dropped the object

and maneuvered on the floor to a third inmate who picked it up and placed it in a trash

can. ECF 8-1. Correctional staff searched the trash can and found that the object was a

plastic bag containing eight packages of plant material. Id. It also includes a photograph

of the eight packages, which resemble marijuana or synthetic cannabinoids, and a video

recording of the incident as described in the conduct report. ECF 8-2, ECF 14.

        The conduct report, the photograph, and the video recording constitute some

evidence that Mr. Armstrong committed possession of a controlled substance as defined

by departmental policy, notwithstanding that other inmates also briefly possessed the

controlled substance. Further, there is no right to scientific verification for prison

disciplinary proceedings. See Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974); White v.

Ind. Parole Bd., 266 F.3d 759, 768 (7th Cir. 2001) (warning against adding additional due




        1 Indiana Department of Correction, Adult Disciplinary Process, Appendix I: Offenses (eff. June 4,

2018), available at http://www.lb7.uscourts.gov/IDOC%20Adult%20Disciplinary%20Process%20
Appendix%20I%20-%20Offenses%206-4-2018.pdf.


                                                    2
process protections beyond those provided by Wolff). Therefore, the claim that the

hearing officer did not have sufficient evidence is not a basis for habeas relief.

       Armour argues that he is entitled to habeas relief because correctional staff did

not allow him to review the video recording. “[T]he inmate facing disciplinary

proceedings should be allowed to call witnesses and present documentary evidence.”

Wolff v. McDonnell, 418 U.S. 539, 566 (1974). However, a hearing officer may consider

confidential information without allowing an inmate to personally review them,

particularly if it would present a risk to safety or security. See White, 266 F.3d at 767

(“prison disciplinary boards are entitled to receive, and act on, information that is

withheld from the prisoner and the public.”); Outlaw v. Anderson, 29 F. App’x 372, 374

(7th Cir. 2002). According to the summary of the video recording, correctional staff

determined that allowing Armour to review the recording would have allowed him to

learn the capabilities of the facility cameras, which would have presented a risk to the

safety and security of the facility. ECF 8-5. Therefore, the argument that Armour was

not allowed to review the confidential witness statements is not a basis for habeas relief.

       Armour argues that he is entitled to habeas relief because the hearing officer was

not an impartial decisionmaker. He represents that the hearing officer demonstrated

bias by denying him a lay advocate, denying his requests for witnesses, and

disregarding evidence that another inmate put the contraband in the trash can. In the

prison disciplinary context, adjudicators are “entitled to a presumption of honesty and

integrity,” and “the constitutional standard for improper bias is high.” Piggie v. Cotton,

342 F.3d 660, 666 (7th Cir. 2003). Due process prohibits a prison official who was


                                              3
personally and substantially involved in the underlying incident from acting as a

decision-maker in the case. Id. The record contains no indication that the hearing officer

had any personal involvement in the underlying charge. Further, though the hearing

officer found Armour guilty and may have denied his requests, adverse rulings alone

are insufficient to demonstrate improper bias. Thomas v. Reese, 787 F.3d 845, 849 (7th Cir.

2015). As a result, the claim of improper bias is not a basis for habeas relief.

       Armour also argues that he is entitled to habeas relief because he did not receive

notice of the conduct report until he was screened a month after the incident occurred.

Procedural due process does not require notice of the disciplinary charges within

particular amount of time after the alleged misconduct occurs. See Wolff, 418 U.S. at 563-

66; White, 266 F.3d at 768. While departmental policy may have required more timely

notice of the conduct report, the failure to follow departmental policy does not rise to

the level of a constitutional violation. Estelle v. McGuire, 502 U.S. 62, 68 (1991) (“state-

law violations provide no basis for federal habeas relief”); Keller v. Donahue, 271 F.

App’x 531, 532 (7th Cir. 2008) (finding that inmate’s claim that prison failed to follow

internal policies had “no bearing on his right to due process”). Therefore, this claim is

not a basis for habeas relief.

       Finally, Armour argues that he is entitled to habeas relief because the

correctional staff imposed unauthorized sanctions, including restrictive housing,

corporal punishment, and the denial of recreational privileges. “[A] habeas corpus

petition must attack the fact or duration of one’s sentence; if it does not, it does not state

a proper basis for relief under § 2254.” Washington v. Smith, 564 F.3d 1350, 1351 (7th Cir.


                                               4
2009). Because this claim does not relate to the fact or duration of Armour’s sentence, it

is not a basis for habeas relief.

       Because Armour has not asserted a valid claim for habeas relief, the habeas

petition is denied. If Armour wants to appeal this decision, he does not need a

certificate of appealability because he is challenging a prison disciplinary proceeding.

See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not

proceed in forma pauperis on appeal because the court finds pursuant to 28 U.S.C. §

1915(a)(3) that an appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Curtis Armour leave to proceed in forma pauperis on appeal.

       SO ORDERED this June 29, 2021.


                                                        s/Michael G. Gotsch, Sr.
                                                        Michael G. Gotsch, Sr.
                                                        United States Magistrate Judge




                                             5
